Name: Commission Decision of 25 February 1975 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or other kinds of pottery, other than common pottery and stoneware, falling within headings No 69.11 and 69.12 C and D of the Common Customs Tariff, originating in Japan, and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-04-08

 nan